UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-02021 DWS Securities Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:5/31 Date of reporting period:2/28/2014 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofFebruary 28, 2014(Unaudited) DWS Health Care Fund Shares Value ($) Common Stocks 97.5% Health Care 97.5% Biotechnology 24.9% Acorda Therapeutics, Inc.* Alexion Pharmaceuticals, Inc.* Alkermes PLC* Alnylam Pharmaceuticals, Inc.* (a) Amgen, Inc. Anacor Pharmaceuticals, Inc.* (a) Biogen Idec, Inc.* BioMarin Pharmaceutical, Inc.* Celgene Corp.* Celldex Therapeutics, Inc.* (a) Cubist Pharmaceuticals, Inc.* (a) Galectin Therapeutics, Inc.* (a) Gilead Sciences, Inc.* Incyte Corp., Ltd.* (a) Infinity Pharmaceuticals, Inc.* InterMune, Inc.* (a) Isis Pharmaceuticals, Inc.* (a) Medivation, Inc.* (a) Momenta Pharmaceuticals, Inc.* Pharmacyclics, Inc.* Puma Biotechnology, Inc.* Regeneron Pharmaceuticals, Inc.* Spectrum Pharmaceuticals, Inc.* (a) TESARO, Inc.* Ultragenyx Pharmaceutical, Inc.* United Therapeutics Corp.* (a) Vertex Pharmaceuticals, Inc.* Health Care Services 14.4% Aetna, Inc. AmerisourceBergen Corp. Cardinal Health, Inc. Catamaran Corp.* Centene Corp.* Cerner Corp.* CIGNA Corp. CVS Caremark Corp. Express Scripts Holding Co.* HCA Holdings, Inc.* Humana, Inc. McKesson Corp. UnitedHealth Group, Inc. Universal Health Services, Inc. "B" Life Sciences Tools & Services 5.0% Agilent Technologies, Inc. Analogic Corp. Illumina, Inc.* (a) PAREXEL International Corp.* PerkinElmer, Inc. Thermo Fisher Scientific, Inc. Waters Corp.* Medical Supply & Specialty 14.2% ArthroCare Corp.* AtriCure, Inc.* Baxter International, Inc. Boston Scientific Corp.* C.R. Bard, Inc. CareFusion Corp.* CONMED Corp. Covidien PLC DENTSPLY International, Inc. HeartWare International, Inc.* Hologic, Inc.* (a) Insulet Corp.* (a) Medtronic, Inc. St. Jude Medical, Inc. Stryker Corp. SurModics, Inc.* The Cooper Companies, Inc. Thoratec Corp.* Tornier NV* Vascular Solutions, Inc.* Volcano Corp.* (a) Zeltiq Aesthetics, Inc.* Zimmer Holdings, Inc. Pharmaceuticals 39.0% Abbott Laboratories AbbVie, Inc. ACADIA Pharmaceuticals, Inc.* (a) AcelRx Pharmaceuticals, Inc.* Actavis PLC* Aegerion Pharmaceuticals, Inc.* (a) Aerie Pharmaceuticals, Inc.* Allergan, Inc. AstraZeneca PLC (ADR) Auxilium Pharmaceuticals, Inc.* Bayer AG (Registered) BioDelivery Sciences International, Inc.* (a) Bristol-Myers Squibb Co. Eli Lilly & Co. Endo Health Solutions, Inc.* (a) Endocyte, Inc.* (a) Forest Laboratories, Inc.* Furiex Pharmaceuticals, Inc.* Intercept Pharmaceuticals, Inc.* Jazz Pharmaceuticals PLC* Johnson & Johnson Medicines Co.* Merck & Co., Inc. Mylan, Inc.* Novartis AG (Registered) NPS Pharmaceuticals, Inc.* Perrigo Co. PLC Pfizer, Inc. Questcor Pharmaceuticals, Inc. (a) Receptos, Inc.* Roche Holding AG (Genusschein) Sagent Pharmaceuticals, Inc.* Salix Pharmaceuticals Ltd.* Sanofi (ADR) (a) Shire PLC (ADR) Teva Pharmaceutical Industries Ltd. (ADR) UCB SA Valeant Pharmaceuticals International, Inc.* Zoetis, Inc. Total Common Stocks (Cost $167,341,375) Securities Lending Collateral 6.9% Daily Assets Fund Institutional, 0.07% (b) (c) (Cost $22,899,952) Cash Equivalents 2.5% Central Cash Management Fund, 0.06% (b) (Cost $8,409,796) % of Net Assets Value ($) Total Investment Portfolio (Cost $198,651,124) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $199,083,729.At February 28, 2014, net unrealized appreciation for all securities based on tax cost was $155,083,446.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $156,225,969 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $1,142,523. (a) All or a portion of these securities were on loan. In addition, "Other Assets and Liabilities, Net" may include pending sales that are also on loan. The value of securities loaned at February 28, 2014 amounted to $21,528,174, which is 6.5% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of February 28, 2014 in valuing the Fund's investments. Assets Level 1 Level 2 Level 3 Total Common Stocks Biotechnology $ $
